            Case 1:20-cv-00275-RP Document 9 Filed 06/05/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DONNA LANGAN,                                      §
 TERESA DE BARBARAC, and                            §
 ALEXANDRA CARSON                                   §
                                      Plaintiffs,   §
                                                    §      Cause No. 1:20-cv-275
 v.                                                 §
                                                    §
 GREG ABBOTT, in his Official Capacity as           §
 Governor of Texas; and                             §
 KEN PAXTON, in his Official Capacity as            §
 Attorney General of Texas                          §
                              Defendants.           §

                   RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
TO THE HONORABLE U.S. DISTRICT COURT JUDGE:
         Plaintiffs Donna Langan, Teresa de Barbarac, and Alexandra Carson offer this response to

Defendants’ motion to dismiss (Docket Entry 5).

                                       LEGAL STANDARD

         Defendants brought their motion pursuant to Federal Rule of Civil Procedure 12(b)(1).

         In resolving a motion under Rule 12(b)(1), the district court has the power to dismiss for
         lack of subject matter jurisdiction on any one of three separate bases: (1) the complaint
         alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or (3)
         the complaint supplemented by undisputed facts plus the court's resolution of disputed
         facts.

Campos v. United States, 888 F.3d 724, 729 (5th Cir. 2018). Therefore, Plaintiffs incorporate by

reference the facts asserted in Plaintiffs’ First Amended Complaint and its attached appendix.

(Docket Entry 8-1 and 8-2).

                                           ARGUMENT

         The Courts (and Defendants) recognized that “Article III standing analysis and Ex parte

Young analysis ‘significantly overlap.’” City of Austin v. Paxton, 943 F.3d 993, 1002 (5th Cir.

2019).
            Case 1:20-cv-00275-RP Document 9 Filed 06/05/20 Page 2 of 5




        [I]t may be the case that an official’s “connection to [ ] enforcement” is satisfied when
        standing has been established. That is, because it’s been determined that an official can act,
        and there’s a significant possibility that he or she will act to harm a plaintiff, the official
        has engaged in enough “compulsion or constraint” to apply the Young exception.
Id. Plaintiffs arguments below, as regards Defendant Paxton, satisfy both the elements of standing

and demonstrate Paxton is subject to suit under the Ex parte Young doctrine, but focus on the latter.

        Defendants’ argument regarding the Eleventh Amendment and Ex parte Young conflates

separate threads of the case law, and in so doing, presents the Court with the incorrect legal

standard. For instance, Defendants argue:

        [T]o apply Ex parte Young, Plaintiffs must show that Defendants have “the
        particular duty to enforce the statute in question ....”

(D.E. 5, at 6) (citing Morris v. Livingston, 739 F.3d 740, 746 (5th Cir. 2014)). The Fifth Circuit

has said something different: it is not necessary for a Defendant to be given a duty by statute to

enforce the statute in order for that Defendant to be subject to Ex parte Young.

        Where a state actor or agency is statutorily tasked with enforcing the
        challenged law and a different official is the named defendant, our Young
        analysis ends. For example, in Morris v. Livingston, an inmate in the custody of
        the Texas Department of Criminal Justice (“TDCJ”) sued the Governor of Texas,
        challenging the constitutionality of a statute that required TDCJ inmates to pay a
        “health care services fee” if an inmate initiated a visit to a health care provider. The
        statute specifically tasked the TDCJ as responsible for its enforcement.… Where
        no state official or agency is named in the statute in question, we consider
        whether the state official actually has the authority to enforce the challenged
        law.

City of Austin, 943 F.3d at 998 (citations omitted, emphasis added). Therefore, since no official is

explicitly tasked by Texas Family Code 45 to enforce its provisions,1 the first question is whether

Defendants have the actual authority to enforce the law.



1
  Relatedly, Defendants argue that “[Texas Family Code] 45.103 specifically tasks Texas state courts…with
its enforcement.” (D.E. 5, at 7). That interpretation of case law cannot be true. Courts and judges enforce
every law; if that meant they were considered entities “statutorily tasked with enforcing the challenged law”
within the meaning of the case law, then it would lead to the absurd result of swallowing all Ex parte Young
claims.
                                                     2
            Case 1:20-cv-00275-RP Document 9 Filed 06/05/20 Page 3 of 5




        Defendants have not denied (and we expect will concede) that Texas Attorney General

Paxton has authority to bring suit to enforce Texas Family Code 45.103. Therefore, we move to

the next question: have Plaintiffs made an adequate showing of the likelihood of Paxton’s

enforcing that law?2 The Fifth Circuit explains “[p]anels in this circuit have defined ‘enforcement’

as ‘typically involv[ing] compulsion or constraint.’” Id. at 1000. One panel set forth an important

principle: “direct enforcement of the challenged law was not required: actions that constrained the

plaintiffs were sufficient to apply the Young exception to the Air Evac officials…” Id. at 1001.

Another panel discussed Paxton specifically:

        Likewise, in NiGen Biotech, L.L.C. v. Paxton, this court considered whether Ex
        parte Young could apply to Attorney General Paxton where he continuously refused
        to justify numerous “threatening letters” from his office to a manufacturer and
        distributor of dietary supplements and its retailers alleging that the manufacturer’s
        packaging was in violation of the Texas Deceptive Trade Practices Act (“DTPA”).
        …. [T]he fact that Paxton sent letters threatening enforcement of the DTPA makes
        it clear that he had not only the authority to enforce the DTPA, but was also
        constraining the manufacturer’s activities, in that it faced possible prosecution if it
        continued to make and distribute its products.

Id. (at 1001) (citations omitted). The plaintiff in City of Austin ultimately lost its Eleventh

Amendment argument against Paxton because it failed to demonstrate that, based Paxton’s prior

actions, he might seek to enforce a particular statute. That’s because his prior actions did not

include “any overlapping facts with [the City of Austin’s] case.” Id. at 1001-02. In this lawsuit,

that could not be further from the truth.

        Paxton historically has been deeply involved in matters related to the matters at hand. For

instance, Plaintiffs’ First Amended Complaint describes Paxton’s intervention in a Travis County



2
  City of Austin notes that whether Okpalobi’s plurality opinion stating an official should have “the
particular duty to enforce the statute in question and a demonstrated willingness to exercise that duty” may
not be binding precedent, noting that other Fifth Circuit panels have drawn different conclusions. Instead,
the Fifth Circuit did not reach that issue in City of Austin because “in the same vein as panels before us, we
find that we need not define the outer bounds of this circuit’s Ex parte Young analysis today.” City of Austin,
943 F.3d at 999-1000.
                                                      3
            Case 1:20-cv-00275-RP Document 9 Filed 06/05/20 Page 4 of 5




probate case and district court case that had each declared Texas’ law against same-sex marriage

unconstitutional. (Docket Entry 8-1, at 56-58). Paxton submitted an “Amended Petition for Writ

of Mandamus” to the Texas Supreme Court which made several representations that he should be

collaterally estopped from rejecting in this case, including:

       a.     Characterizing the Office of the Attorney General as an adverse party to the
              constitutional challenge to same-sex marriage.

       b.     Arguing the attorney general “has a justiciable interest in the case given its well-
              recognized interest in defending Texas law.”

       c.     Arguing “the attorney general’s office is charged with defending and enforcing
              [state law].”

(Docket Entry 8-1, at 59). When the Texas Supreme Court later dismissed the Application as moot

(because the U.S. Supreme Court had made same-sex marriage legal), Justices Willet and Devine

agreed with Paxton’s characterization of the attorney general’s role, saying:

       a.    The attorney general has a constitutional duty to defend challenges to state law. In re
             State, 489 SW 3d 454, 456 (Tex. 2016) (Justice Willett, joined by Justice Devine,
             concurring in the dismissal of the petition for writ of mandamus).

       b.    “Texas law could not be clearer: The State's chief legal officer — sworn to ‘preserve,
             protect, and defend’ Texas law — should in fact be permitted to preserve, protect,
             and defend it.” Id.

       c.    “A law may be unfashionable. It may even be unconstitutional. But it cannot be
             undefended.” Id. at 457

       As described in the amended complaint, after the U.S. Supreme Court legalized same-sex

marriage, Paxton shifted gears to exerting coercion around a transphobic agenda, including

pressuring Target over its store policies, joining multi-state lawsuits, threatening the Fort Worth

school district, and championing 2017’s “Bathroom Bill.” Docket Entry 8-1, at 62-65. These

events, taken together with Paxton’s actions in the litigation around same-sex marriage, distinguish

this case from City of Austin by showing Paxton’s interest and eagerness to enforces a statute like

Family Code 43.103.


                                                  4
           Case 1:20-cv-00275-RP Document 9 Filed 06/05/20 Page 5 of 5




                                         CONCLUSION

       For these reasons, Plaintiffs ask that the motion be denied.

DATED: June 5, 2020.
                                                    Respectfully submitted,

                                                    /s/ Brian McGiverin
                                                    Brian McGiverin
                                                    Texas Bar No. 24067760
                                                    brian@austincommunitylawcenter.org
                                                    Judith Bohr
                                                    Texas Bar No. 24092153
                                                    judith.bohr@austincommunitylawcenter.org

                                                    AUSTIN COMMUNITY LAW CENTER
                                                    1411 West Ave
                                                    Austin, TX 78701
                                                    Telephone: (512) 596-0226
                                                    Fax: (512) 597-0805

                                                    Moira Meltzer-Cohen
                                                    Pro Hac Vice Pending
                                                    277 Broadway, Suite 1501
                                                    New York, NY 10007
                                                    Telephone: (347) 248-6771
                                                    Fax: (929) 232.2056
                                                    mo_at_law@protonmail.com

                                                    ATTORNEYS FOR PLAINTIFFS

                                    CERTIFICATE OF SERVICE
         I certify that a true and correct copy of the foregoing has been served on all counsel of
record who have appeared in this matter through the Electronic Case Files System of the Western
District of Texas.
                                                    /s/ Brian McGiverin
                                                    Brian McGiverin




                                                5
